DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9, 12, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fang (US 2021/0100092).
Regarding claim 1, Fang teaches an electronic device (abstract; [0038]: “The display module includes a display panel, a fixing member, and a control unit”), which operates in a first mode (Figs. 4-6: operating mode in which second display region 13 is exposed to via hole K1 and electronic element 30 is blocked by second display region 13, i.e., electronic element 30 not in use) and a second mode (Figs. 4-6: operating mode in which electronic element 30 is exposed to via hole K1, i.e., electronic element 30 in use), the electronic device comprising: 
a display panel (Figs. 1-6: display panel 10) comprising a main part (Figs. 1-6: first display region 12) on which an opening area (Figs. 1-6: first via hole K1) and a display area (Figs. 1-6: area in region 12 excluding first via hole K1) surrounding the opening area are defined, and a sub-display part (Figs. 1-6: second display region 13) disposed below the main part; and 
an electronic module (Figs. 4-6: electronic element 30) disposed below the display panel, wherein, in the first mode, the sub-display part is disposed below and overlaps the opening area in a plan view (Figs. 4-6), and 
in the second mode, the electronic module is disposed below and overlaps the opening area in the plan view (Figs. 4-6).

Regarding claim 2, Fang further teaches the electronic device of claim 1, wherein the electronic module comprises a camera module ([0038]: “electronic element such as a camera”; [0050]: “the electronic element includes one or more of a camera”) or a sensor module ([0050]: “the electronic element includes one or more of … an optical fingerprint sensor, or a light sensor).

Regarding claim 3, Fang further teaches the electronic device of claim 1, wherein the display panel further comprises a connection part (Figs. 1-6: bending region 11) extending from one side of the main part and bent so that at least a portion of the connection part has a predetermined curvature, and 
the sub-display part extends from the connection part and is disposed opposite to the main part with respect to the connection part (Figs. 1-6).

Regarding claim 4, Fang further teaches the electronic device of claim 3, wherein the connection part comprises: 
a first bent portion (Figs. 1-6: portion of bending portion 11 excluding the portion including second display region 13) extending from the main part and bent to have a first predetermined curvature (Figs. 1-6); and 
a non-bent portion (Figs. 1-6: portion of bending portion 11 including second display region 13) extending from the first bent portion and disposed below the main part, wherein the sub-display part is disposed between the non-bent portion and the main part in a cross-sectional view (Figs. 1-6).

Regarding claim 5, Fang further teaches the electronic device of claim 4, wherein the electronic module is disposed between the non-bent portion and the main part in the cross-sectional view (Figs. 4-6).

Regarding claim 6, Fang further teaches the electronic device of claim 1, further comprising a driving device ([0036]: “control unit”; [0052]-[0053]; [0057]; [0062]; [0067]; [0072]; [0074]; [0088]; [0094]; [0098]) which moves the sub-display part and the electronic module.

Regarding claim 9, Fang further teaches the electronic device of claim 1, wherein the main part displays a first image, and the sub-display part displays a second image synchronized with the first image ([0038]; Examiner’s Note: implementation of full screen display implies that what is displayed in first display region 12, i.e., the first image, and second display region 13, i.e., the second image, are synchronized).

Regarding claim 12, Fang further teaches the electronic device of claim 1, wherein a panel hole which overlaps the opening area in the plan view is defined in the main part (Figs. 1-6: first hole K1 in first display region 12).

Regarding claim 16, Fang teaches an electronic device an electronic device (abstract; [0038]: “The display module includes a display panel, a fixing member, and a control unit”) comprising: 
a display panel (Figs. 1-6: display panel 10) on which an opening area (Figs. 1-6: first via hole K1) and a display area (Figs. 1-6: area in region 12 excluding first via hole K1) surrounds the opening area are defined; and 
an electronic module (Figs. 4-6: electronic element 30) disposed below the display panel, 
wherein the display panel comprises: 
a main part (Figs. 1-6: first display region 12) on which the opening area and the display area are defined;
 a connection part (Figs. 1-6: bending region 11) extending from one side of the main part and bent so that at least a portion of the connection part has a predetermined curvature; and 	
a sub-display part (Figs. 1-6: second display region 13) extending from the connection part, disposed opposite to the main part with respect to the connection part, and disposed below the main part.

Regarding claim 18, Fang further teaches the electronic device of claim 16, wherein the connection part comprises: 
a first bent portion (Figs. 1-6: left curved portion of bending portion 11) extending from the main part and bent to have a first predetermined curvature (Figs. 1-6); and 
a non-bent portion (Figs. 1-6: portion of bending portion including second display region 13) extending from the first bent portion and disposed below the main part; and 
a second bent portion ((Figs. 1-6: right curved portion of bending portion 11)) extending from the non-bent portion and bent to have a second predetermined curvature, wherein the sub-display part extends from the second bent portion.

Regarding claim 20, Fang further teaches the electronic device of claim 16, wherein the main part displays a first image, and the sub-display part displays a second image synchronized with the first image ([0038]; Examiner’s Note: implementation of full screen display implies that what is displayed in first display region 12, i.e., the first image, and second display region 13, i.e., the second image, are synchronized).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (US 2021/0100092) in view of Park et al. (US 2018/0095571).
Regarding claim 13, Fang does not further teach the electronic device of claim 1, further comprising a window disposed on the display panel.
However, it is not new in the related art comprising a window disposed on the display panel.
Park, for instance, teaches in para. [0059] a display module comprising a window disposed on the display panel.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to dispose a window on the display panel for protecting the display panel.

Regarding claim 14, Fang does not further teach the electronic device of claim 1, wherein the display panel comprises: 
a base layer; 
a circuit layer disposed on the base layer; 
a light emitting element layer disposed on the circuit layer; 
an encapsulation layer disposed on the light emitting element layer; and 
a sensor layer disposed on the encapsulation layer.
These features, however, are not new in the related art.
Park, for instance, teaches in Fig. 8A a display module comprising:
a base layer (Fig. 8A: base layer SUB); 
a circuit layer (Fig. 8A: circuit device layer DP-CL) disposed on the base layer; 
a light emitting element layer (Fig. 8A: display device layer DP-OLED) disposed on the circuit layer; 
an encapsulation layer (Fig. 8A: thin film encapsulation layer TFE) disposed on the light emitting element layer; and 
a sensor layer (Fig. 8A: touch sensing unit TS) disposed on the encapsulation layer.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to apply Park’s display structure to form Fang’s display regions.
It would have been an obvious matter of design choice. Because Fang’s display panel requires a detailed structure to achieve image displaying and Park’s display structure is well established for this purpose, one ordinary skill in the art would try Park’s technique to construct Fang’s display panel and expect predictable success. 

Allowable Subject Matter
Claims 7-8, 10-11, 15, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
WO 2019/205630 discloses a single flexible display panel including a main display panel region A located at one side of a middle frame 102, a sub display panel region B located at the other side of the middle frame, wherein the arrangement of two display region is related to the technique applied in this instant application.
US 2021/0135151 discloses a flexible display including a roller 365 for moving display regions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/Primary Examiner, Art Unit 2693